DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-13, and 17-20 are rejected.
Claims 4 and 14-16 are objected to.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0041] of the disclosure (see last line), the applicant inadvertently labelled the ‘transducer’ as ‘transducer 315’. However, the correct label for the transducer should be ‘transducer 210’ in accordance with the remaining parts of the disclosure. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 12 and 13 respectively of U.S. Patent No. 10869120. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 12 and 13 of the instant application anticipate all the limitations of the corresponding claims of the US PAT. 10869120 with obvious wording variations as shown in the chart below.


Instant Application No. 17344747
US PAT. 10869120
1. An audio assembly comprising: an elongated body that has a first end and a second end opposite the first end; a diaphragm within the elongated body that is configured to pivot about a pivot location that is proximate the second end; a transducer within the elongated body and positioned proximate to the first end, the transducer configured to cause the diaphragm to pivot about the pivot location such that the diaphragm generates a positive acoustic pressure wave from a first surface of the diaphragm and a negative acoustic pressure wave from a second surface of the diaphragm; and a plurality of vent assemblies along one or more surfaces of the elongated body, the plurality of vent assemblies configured to vent the positive acoustic pressure wave and the negative acoustic pressure wave.

6. The audio assembly of claim 5, wherein the elongated body has a first side and a second side opposite the first side, the first side oriented towards an ear of a user, and wherein the positive vent of the positive vent assembly is on the first side of the elongated body.

13. An audio assembly comprising: an elongated body that has a first end and a second end opposite the first end; a diaphragm within the elongated body that is configured to pivot about a pivot location that is proximate the second end; a bellows assembly configured to hold the diaphragm, and allow the diaphragm to pivot about the pivot location; a transducer within the elongated body and positioned proximate to the first end, the transducer configured to cause the diaphragm to pivot about the pivot location such that the diaphragm generates a positive acoustic pressure wave from a first surface of the diaphragm and a negative acoustic pressure wave from a second surface of the diaphragm; a negative vent assembly in the elongated body and positioned proximate to the first end, the negative vent assembly configured to vent the negative acoustic pressure wave; and a positive vent assembly in the elongated body and positioned proximate to the second end, the positive vent assembly configured to output the positive acoustic pressure wave.

17. The audio assembly of claim 13, wherein the elongated body has a first side and a second side opposite the first side, the first side oriented towards an ear of a user, and wherein the positive vent of the positive vent assembly is on the first side of the elongated body.
1. An audio assembly comprising: an elongated body including an audio waveguide that has a first end and a second end opposite the first end; a negative vent assembly coupled to the elongated body, the negative vent assembly including at least one negative vent that vents negative acoustic pressure waves generated by a back surface of a transducer coupled to the first end of the audio waveguide; and a positive vent assembly that is part of the elongated body and coupled to the second end of the audio waveguide, the positive vent assembly including at least one positive vent that vents positive acoustic pressure waves generated by a front surface of the transducer that is opposite the back surface.




2. The audio assembly of claim 1, wherein the elongated body has a first side and a second side opposite the first side, the first side oriented towards an ear of a user, and wherein the at least one positive vent of the positive vent assembly is on the first side of the elongated body.

12. An audio assembly comprising: an elongated body including an audio waveguide that has a first end and a second end opposite the first end; a transducer coupled to the elongated body at the first end of the audio waveguide and configured to generate positive acoustic pressure waves from a front surface of the transducer and negative acoustic pressure waves from a back surface of the transducer, the front surface opposite the back surface; a negative vent assembly coupled to the transducer, the negative vent assembly including at least one negative vent that vents the negative acoustic pressure waves generated by the back surface of the transducer; and a positive vent assembly that is part of the elongated body and coupled to the second end of the audio waveguide, the positive vent assembly including at least one positive vent that vents the positive acoustic pressure waves.





13. The audio assembly of claim 12, wherein the elongated body has a first side and a second side opposite the first side, the first side oriented towards an ear of a user, and wherein the at least one positive vent of the positive vent assembly is on the first side of the elongated body.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van et al (US PUB 20210345036, hereinafter Van36).
Regarding Claim 1, Van36 discloses an audio assembly (e.g. acoustic module 170), (see at least the abstract) comprising: an elongated body (e.g. an elongated housing 190) that has a first end and a second end opposite the first end (see figure 9A); a transducer (e.g. transducer 172) within the elongated body and positioned proximate to the first end, a diaphragm within the elongated body that is configured to pivot about a pivot location that is proximate the second end (e.g. a diaphragm 44 is suspended within the housing 190), (see figures 2 and 9A); the transducer configured to cause the diaphragm to pivot about the pivot location such that the diaphragm generates a positive acoustic pressure wave from a first surface of the diaphragm and a negative acoustic pressure wave from a second surface of the diaphragm (e.g. the vibration of diaphragm 44 in response to an electric input signal will generates a positive acoustic pressure at the front surface of the diaphragm, and a corresponding negative acoustic pressure at the back surface), (see figure 9A); and a plurality of vent assemblies along one or more surfaces of the elongated body (e.g. plural openings 180, 182 and 186), (see figure 9A), the plurality of vent assemblies configured to vent the positive acoustic pressure wave and the negative acoustic pressure wave (e.g. front acoustic wave is radiated out oft the housing 190 via the openings 180, 182 while the rear acoustic signal radiates out of the housing via the opening 186), (see Van36, [0055]-[0057], figures 2 and 9A-B). 

Regarding claim 2, Van36 discloses the audio assembly of claim 1, wherein a range of motion of the diaphragm is greater proximate to the first end of the elongated body than a range of motion of the diaphragm proximate to the second end of the elongated body (inherently, the displacement of the diaphragm in the front portion is greater than that of the back portion since the front portion is designed to radiate high pressure waves while the back portion radiates low pressure waves), (see Van36, [0055], figure 9A).

Regarding claim 3, Van36 discloses the audio assembly of claim 1, wherein the diaphragm (diaphragm 44) has a length and a width, and the length is larger than the width (see Van36, figure 2 and 9A).

Regarding claim 5, Van36 discloses the audio assembly of claim 1, wherein the plurality of vent comprises: a negative vent assembly (e.g. opening 180) in the elongated body and positioned proximate to the first end, the negative vent assembly configured to vent the negative acoustic pressure wave; and a positive vent assembly (e.g. opening 180) in the elongated body and positioned proximate to the second end, the positive vent assembly configured to output the positive acoustic pressure wave (see Van36, [0055], figure 9A).

Regarding claim 6, Van36 discloses the audio assembly of claim 5, wherein the elongated body has a first side and a second side opposite the first side (see figure 9A), the first side oriented towards an ear of a user, and wherein the positive vent (opening 180) of the positive vent assembly is on the first side of the elongated body (see Van36, [0055], figure 9A).

Regarding claim 9, Van36 discloses the audio assembly of claim 1, wherein the first surface of the diaphragm and a portion of an interior of the elongated body form a first chamber (e.g. a first chamber 174) in which the positive pressure wave is formed, and the second surface of the diaphragm and a different portion of the interior of the elongated body form a second chamber (e.g. a second chamber 176) in which the negative pressure wave is formed (see Van36, [0055], figure 9A).

Regarding claim 10, Van36 discloses the audio assembly of claim 9, wherein the first volume (first chamber 174) and the second volume (second chamber 176) are matched (e.g. similar to each other), (see Van36, [0055], figure 9A).

Regarding claim 11, Van36 discloses the audio assembly of claim 1, wherein the positive vent assembly is configured to be closer to an ear of the user than the negative vent assembly (see Van36, [0055], figure 9A).

Regarding claim 12, Van36 discloses the audio assembly of claim 1, wherein the audio assembly is part of a headset (e.g. a headphone), (see Van36, [0039]).

Regarding Claim 13, Van36 discloses an audio assembly (e.g. acoustic module 170), (see at least the abstract and figures 9A-B) comprising: an elongated body (e.g. an elongated housing 190) that has a first end and a second end opposite the first end (see figure 9A); a transducer (e.g. transducer 172) within the elongated body and positioned proximate to the first end, a diaphragm (e.g. a diaphragm 44) within the elongated body that is configured to pivot about a pivot location that is proximate the second end (e.g. diaphragm 44 is suspended within the housing 190 so it can vibrate when activated), a bellows assembly (e.g. a surround or edge of the diaphragm 44) configured to hold the diaphragm, and allow the diaphragm to pivot about the pivot location (see figures 2 and 9A); the transducer configured to cause the diaphragm to pivot about the pivot location such that the diaphragm generates a positive acoustic pressure wave from a first surface of the diaphragm and a negative acoustic pressure wave from a second surface of the diaphragm (e.g. the vibration of diaphragm 44 in response to an electric input signal will generate a positive acoustic pressure from its front surface, and a corresponding negative acoustic pressure will radiate from its back surface), (see figure 9A); a negative vent assembly (e.g. negative opening 186) in the elongated body and positioned proximate to the first end, the negative vent assembly configured to vent the negative acoustic pressure wave (e.g. rear acoustic wave from the diaphragm is vented out of the housing 190 via the opening 186), (see figure 9A); and a positive vent assembly (e.g. positive openings 180 and 182) in the elongated body and positioned proximate to the second end, the positive vent assembly configured to output the positive acoustic pressure wave (e.g. positive acoustic wave generated by the diaphragm at the front surface of the diaphragm is vented out of the housing 190 into the ear of a user via the positive opening 180), (see Van36, [0055]-[0057], figures 2 and 9A-B).

Regarding Claim 17, Van36 discloses the audio assembly of claim 13, wherein the elongated body has a first side (e.g. right side) and a second side (e.g. left side) opposite the first side, the first side oriented towards an ear of a user, and wherein the positive vent (opening 180) of the positive vent assembly is on the first side of the elongated body (see Van36, [0055], figure 9A).

Regarding Claim 18, Van36 discloses the audio assembly of claim 13, wherein the first surface of the diaphragm and a portion of an interior of the elongated body form a first chamber (e.g. chamber 174) in which the positive pressure wave is formed, and the second surface of the diaphragm and a different portion of the interior of the elongated body form a second chamber (e.g. rear chamber 176) in which the negative pressure wave is formed (see Van36, [0055], figure 9A).

Regarding Claim 19, Van36 discloses the audio assembly of claim 1, wherein the positive vent assembly (e.g. opening 180) is configured to be closer to an ear of the user than the negative vent assembly (see Van36, [0055], figure 9A).

Regarding Claim 20, Van36 discloses a headset comprising: one or more audio assemblies (e.g. acoustic module 170), (see at least the abstract and figures 9A-B) each audio assembly comprising: an elongated body (e.g. an elongated housing 190) that has a first end and a second end opposite the first end (see figure 9A); a transducer (e.g. transducer 172) within the elongated body and positioned proximate to the first end; a diaphragm within the elongated body that is configured to pivot about a pivot location that is proximate the second end (e.g. a diaphragm 44 is suspended within the housing 190), (see figures 2 and 9A); the transducer configured to cause the diaphragm to pivot about the pivot location such that the diaphragm generates a positive acoustic pressure wave from a first surface of the diaphragm (e.g. the vibration of diaphragm 44 in response to an electric input signal will generates a positive acoustic pressure at the front surface of the diaphragm), (see figure 9A); and a vent assembly along a surface of the elongated body (e.g. openings 180 and 182), (see figure 9A), the vent assembly configured to vent the positive acoustic pressure wave toward an ear of a user of the headset (e.g. front acoustic wave is radiated out of the housing 190 via the opening 180 into the ear of a user), (see Van36, [0039], [0055]-[0057], figures 2 and 9A-B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van36.
Regarding Claims 7 and 8, Van36 discloses the audio assembly of claim 6, but fails to explicitly disclose wherein a positive/negative vent of the positive/negative vent assembly (opening 180/186, Van36) is a single elliptical shaped vent. However, configuring the shape of the openings 180/186 of Van36 as an elliptically shaped vent would have been obvious if such a shape is desired, since it has been held that changing the shape of an element of a prior art is an obvious matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP 2144.05 IV B).

Allowable Subject Matter
Claims 4 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.